Exhibit 99.1 KOBEX MINERALS INC. Condensed Consolidated Interim Financial Statements (Unaudited, prepared by management) (Expressed in Canadian dollars) Three months ended March 31, 2013 and 2012 NOTICE OF NO AUDITOR REVIEW OF INTERIM FINANCIAL STATEMENTS These unaudited financial statements have been prepared by management of the Company and have not been reviewed by the Company’s independent auditor. Under National Instrument 51-102, Part 4, subsection 4.3(3)(a), if an auditor has not performed a review of the interim financial statements, they must be accompanied by a notice indicating that the financial statements have not been reviewed by an auditor. KOBEX MINERALS INC. (And Exploration Stage Company) Condensed Consolidated Interim Statements of Financial Position (Unaudited, prepared by management) (Expressed in Canadian dollars) As at March 31, 2013 and December 31, 2012 Note March 31 December 31 ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Investments 2 Marketable securities 3 Receivables and prepaids 4 $ $ LIABILITIES CURRENT LIABILITIES: Accounts payable and accrued liabilities $ $ SHAREHOLDERS' EQUITY Share Capital 6 Contributed Surplus Accumulated Other Comprehensive Loss - reclassifiable ) ) Deficit ) ) Nature of operations 1 Commitments 10 $ $ These consolidated financial statements were approved by the Board of Directors on May 9, 2013 and were signed on its behalf by: “Roman Shklanka” Director “Alfred Hills” Director The notes to the consolidated financial statements are an integral part of these statements 2 KOBEX MINERALS INC. Condensed Consolidated Interim Statements of Comprehensive Loss (Unaudited, prepared by management) (Expressed in Canadian dollars) For the three months ended March 31, 2013 and 2012 Note Three months ended March 31, Three months ended March 31, EXPENSES Consulting $ $ Corporate development and investor relations Amortization - Exploration and evaluation 5 Property evaluation 5 Office and sundry Professional fees Rent Salaries and employee benefits Transfer agent and regulatory fees Travel and accommodation - LOSS BEFORE UNDERNOTED ITEMS ) ) OTHER INCOME (EXPENSE) Foreign exchange (loss) ) ) Interest income Impairment of marketable securities 3 ) ) ) LOSS AND COMPREHENSIVE LOSS FOR THE PERIOD $ ) $ ) Basic and diluted loss per share $ ) $ ) Weighted average number of shares outstanding The notes to the consolidated financial statements are an integral part of these statements 3 KOBEX MINERALS INC. Condensed Consolidated Interim Statements of Changes in Equity (Unaudited, prepared by management) (Expressed in Canadian dollars) For the three months ended March 31, 2013 and 2012 For the three months ended March 31, 2013 Note Shareholders' Equity Total Share Capital Contributed Surplus Accumulated Other Comprehensive (Loss) - reclassifiable Deficit Balance - December 31, 2012 $ ) $ ) Loss for the period ) - - - ) Share-based compensation 6 - - - Adjustments relating to options granted and expired in prior periods. 6 ) ) - - Balance - March 31, 2013 $ ) $ ) For the three months ended March 31, 2012 Balance -December 31, 2011 $ ) $ ) Loss for the period ) - - - ) Proceeds from the exercise of 24,581 share options 6 - - - Balance - March 31, 2012 $ ) $ ) The notes to the consolidated financial statements are an integral part of these statements 4 KOBEX MINERALS INC. Condensed Consolidated Interim Statements of Cash Flow (Unaudited, prepared by management) (Expressed in Canadian dollars) For the three months ended March 31, 2013 and 2012 Note Three months ended March 31, 2013 Three months ended March 31, 2012 CASH PROVIDED FROM (USED FOR) Cash flows from operating activities Loss for the period $ ) $ ) Adjustments for items not affecting cash Share-based compensation 6 ) - Amortization - Impairment of marketable securities 3 Changes in: Receivables and prepaids Accounts payable and accrued liabilities ) ) Cash flows from financing activities Exercise of share options 6 - - DECREASE IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS - BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS - END OF PERIOD $ $ The notes to the consolidated financial statements are an integral part of these statements 5 KOBEX MINERALS INC. Notes to Consolidated Financial Statements (Unaudited, prepared by management) (Expressed in Canadian dollars) For the three months ended March 31, 2013 and 2012 1.NATURE OF OPERATIONS Kobex Minerals Inc. (the “Company”) is a public company with its head office in Vancouver, Canada.The Company is listed on the TSX Venture Exchange (KXM.V) in Canada and the NYSE-MKT Exchange (KXM) in the United States.The Company is engaged in the business of acquisition, exploration and development of mineral properties.The underlying value of mineral properties is dependent upon the ability of the Company to complete exploration and development and the discovery of economically recoverable reserves, the ability of the Company to obtain necessary financing to explore and develop the properties and upon future profitable production or proceeds from disposition of the Company’s mineral properties.The Company presently considers itself to be an exploration stage company. 2.SIGNIFICANT ACCOUNTING POLICIES Statement of Compliance These condensed consolidated interim financial statements have been prepared by management in conformity with IAS 34, Interim Financial Reporting and do not include all the disclosures required in full annual financial statements in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (“IASB”). In management’s opinion, all adjustments considered necessary for fair presentation have been included in these financial statements. Certain comparative figures have been reclassified to conform to the current period’s presentation. Basis of Measurement These consolidated financial statements have been prepared on the historic cost basis except for marketable securities; the recognition and measurement of which is described in this Note 3 below. Use of Estimates and Judgements The preparation of condensed consolidated interim financial statements in conformity with IAS 34 requires management to make judgements, estimates and assumptions that affect the application of accounting policies and the reported amount of assets, liabilities and provisions, income and expenses and the disclosure of contingent assets and liabilities at the date of these financial statements.Significant areas requiring the use of management estimates and judgements relate to the determination of the fair value of share-based compensation, other than temporary impairments for investments (Note 3), asset retirement obligations (see this note below) and impairment of mineral properties (see this note below).Actual results may differ from these estimates. Functional and Foreign Currency These condensed consolidated interim financial statements are presented in Canadian dollars; the functional currency of the Company and all its subsidiaries.All financial information presented in Canadian dollars has been rounded to the nearest dollar. Transactions in currencies other than the functional currency of an entity are recorded at the rates of exchange prevailing on the dates of the transactions.At the end of each reporting period, monetary assets and liabilities that are denominated in foreign currencies are translated at the rates prevailing at that date.Non-monetary items that are measured in terms of historical cost in the foreign currency are not re-translated. Principles of Consolidation These condensed consolidated interim financial statements include the accounts of the Company and its subsidiaries, all of which are wholly owned.All inter-company transactions and balances and any unrealized income and expenses arising on inter-company transactions are eliminated in preparing these condensed consolidated interim financial statements. 6 KOBEX MINERALS INC. Notes to Consolidated Financial Statements (Unaudited, prepared by management) (Expressed in Canadian dollars) For the three months ended March 31, 2013 and 2012 2.SIGNIFICANT ACCOUNTING POLICIES (continued) Cash and Cash Equivalents Cash and cash equivalents include cash, money market investments and guaranteed investment certificates (GICs) which are fully cashable at any time at the option of the Company. Investments Investments include money market investments that are designated as fair value through profit and loss, are classified as Level 1 in the fair value hierarchy and have original maturities greater than 90 days but less than one year. Marketable Securities Marketable securities comprise investments with quoted values on a public stock exchange and are carried at their fair values measured using market prices at the reporting date. Mineral Properties and Exploration and Evaluation Expenditures incurred on property evaluation before the Company has obtained the legal rights to explore are charged to profit or loss. These include costs incurred in reviewing projects and opportunities for future acquisition including travel and due diligence costs. Direct costs related to the acquisition of exploration stage resource property interests are capitalized. All other exploration and evaluation expenditures are charged to profit or loss as they are incurred until a property reaches the development stage. The Company does not consider a resource property to be at the development stage until such time as either mineral reserves are proven or permits to operate the mineral resource property are received and financing to complete the development has been obtained. Exploration and evaluation assets are reclassified to property, plant and equipment when the development stage has been reached. Exploration and evaluation assets are assessed for impairment, and any impairment loss recognized before reclassification. Development expenditures incurred subsequent to a development decision, and to increase or to extend the life of existing production, are capitalized and will be amortized on the unit-of-production method based upon estimated proven and probable reserves. Management of the Company periodically reviews the recoverability of the capitalized mineral properties.Management takes into consideration various information including, but not limited to, results of exploration activities conducted to date, estimated future metal prices, and reports and opinions of outside geologists, mine engineers and consultants.When it is determined that a project or property will be abandoned then the capitalized costs are written-off, or if its fair value has been impaired, then it is written down to fair value. Although the Company has taken steps to verify title to mineral properties in which it has an interest, these procedures do not guarantee the Company’s title.Such properties may be subject to prior agreements or transfers and title may be affected by undetected defects. Asset Retirement Obligations Asset retirement obligations are recognized when a legal or constructive obligation arises. This liability is recognized at the present value of management’s best estimate.The provision recognized is periodically reviewed and updated based on the facts and circumstances available at the time.Changes to the estimated future costs for operating sites are recognized in the statement of financial position by adjusting both the closure and rehabilitation asset and provision. 7 KOBEX MINERALS INC. Notes to Consolidated Financial Statements (Unaudited, prepared by management) (Expressed in Canadian dollars) For the three months ended March 31, 2013 and 2012 2. SIGNIFICANT ACCOUNTING POLICIES (continued) When the liability is initially recorded, the Company capitalizes the cost by increasing the fair value amount of the related long-life assets.Over time, the liability is accreted to its present value each period, and the capitalized cost is amortized on the same basis as the related asset.Upon settlement of the liability, the Company may incur a gain or loss.As at March 31, 2013 and December 31, 2012 the Company does not have any asset retirement obligations. Income Taxes The Company follows the asset and liability method of accounting for income taxes.Under this method deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases, and losses carried forward.Deferred tax assets and liabilities are measured using substantively enacted or enacted tax rates that are expected to apply to taxable income in the periods in which those temporary differences are expected to be recovered or settled.The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the substantive enactment date.Potential deferred income tax assets are not recognized to the extent that they are not considered probable to be realized. Loss per Share Loss per share is calculated by dividing the loss for the period attributable to the common shareholders by the weighted average number of common shares issued and outstanding during the period.In periods in which a loss is incurred, the effect of potential issuances of shares under options and warrants would be anti-dilutive and therefore basic and diluted losses per share are the same.Information regarding securities that could potentially dilute basic earnings per share in the future is presented in Note 6. Share-based Compensation Share-based compensation arrangements in which the Company receives goods or services as consideration for its own equity instruments are accounted for as settled share-based payment transactions.If the fair value of the goods or services received cannot be estimated reliably, the share-based payment transaction is measured at the fair value of the equity instruments granted at the date the Company receives the goods or the services. The fair value of options on the date of the grant is recognized as an expense, with the corresponding increase in contributed surplus, over the period that the optionee becomes unconditionally entitled to the options.The amount recognized as an expense is adjusted to reflect the actual number of share options for which the related service and vesting conditions are met. Consideration received on the exercise of share options is recorded as share capital and the related contributed surplus is re-allocated to share capital. Financial Instruments – Recognition and Measurement The Company classifies all financial instruments as held to maturity, available-for-sale, fair value through profit and loss, loans and receivables or other liabilities.Financial assets classified as held to maturity, loans and receivables and other liabilities are initially measured at fair value and subsequently measured at amortized cost.Available for sale financial instruments are measured at fair value with temporary unrealized gains and losses recorded in other comprehensive income (loss).Realized losses and other than temporary unrealized losses on available-for-sale financial assets are recognized in profit or loss.Instruments classified as fair value through profit and loss are measured at fair value with unrealized gains and losses recognized in profit and loss. 8 KOBEX MINERALS INC. Notes to Consolidated Financial Statements (Unaudited, prepared by management) (Expressed in Canadian dollars) For the three months ended March 31, 2013 and 2012 2. SIGNIFICANT ACCOUNTING POLICIES (continued) The Company has classified its financial instruments as follows: i) Cash and cash equivalents and investments are classified as “loans and receivables”. ii) Marketable securities are classified as either “Available-for-sale” or “Fair value through profit and loss”.“Available-for-sale” securities are recorded at fair value with temporary changes in fair value recorded in other comprehensive income (loss).The fair value of marketable securities is obtained by reference to the closing quoted market price on the statement of financial position dates. iii) Receivables and deposits are classified as “Loans and Receivables” and are recorded at their amortized cost. iv) Accounts payable and accrued liabilities are classified as “Other Liabilities” and are carried at their amortized cost. International Financial Reporting Standards (“IFRS”) New Pronouncements – in effect since January 1, 2013 The following new reporting standards issued by the International Accounting Standards Board (“IASB”) have been applied in preparing these condensed consolidated interim financial statements with effect from January 1, 2013: (i) IFRS 9 is the first step to replace IAS 39 Financial Instruments: Recognition and Measurement.IFRS 9 retains but simplifies the mixed measurement model and establishes two primary measurement categories for financial assets: amortized cost and fair value.The basis of classification depends on an entity’s business model and the contractual cash flows of the financial asset.Classification is made at the time the financial asset is initially recognized, namely when the entity becomes a party to the contractual provisions of the instrument. IFRS 9 amends some of the requirements of IFRS 7 Financial Instruments: Disclosures, including added disclosures about investments in equity instruments measured at fair value in other comprehensive income (“OCI”), and guidance on the measurement of financial liabilities and de-recognition of financial instruments.IFRS 9 did not have a material impact on these financial statements. (ii) IFRS 10 Consolidated Financial Statements replaces IAS 27 Consolidated and Separate Financial Statements and SIC 12 Consolidation – Special Purpose Entities.IFRS 10 changes the definition of control so that the same criteria apply to all entities, both operation and special purpose entities, to determine control.The revised definition focuses on the need to have both power over the investee to direct relevant activities and exposure to variable returns before control is present.IFRS 10 did not have a material impact on these financial statements. (iii) IFRS 11 Joint Arrangements replaces IAS 21 Interests in Joint Ventures.The new standard defines two types of arrangements: Joint Operations and Joint Ventures.Focus is on the rights and obligations of the parties to recognize the individual assets and liabilities to which they have rights or for which they are responsible, even if the joint arrangement operations in a separate legal entity.IFRS 11 did not have a material impact on these financial statements. (iv) IFRS 12 Disclosure of Interests in Other Entities contains the disclosure requirements for entities, including interests in subsidiaries, widely defined as contractual and non-contractual involvement that exposes an entity to variability of returns from the performance of the other entity. The standard requires disclosures that enable users to evaluate the nature of, and the risks associated with, an entity’s interest in other entities, and the effects of those interests on the entity’s financial position, financial performance and cash flows.IFRS 12 did not have a material impact on these financial statements. (v) IFRS 13 Fair Value Measurement replaces the fair value measurement guidance contained in individual IFRSs with a single source of fair value measurement guidance.IFRS 13 did not have a material impact on these financial statements. 9 KOBEX MINERALS INC. Notes to Consolidated Financial Statements (Unaudited, prepared by management) (Expressed in Canadian dollars) For the three months ended March 31, 2013 and 2012 2. SIGNIFICANT ACCOUNTING POLICIES (continued) (vi) Amendments to IAS 1 Presentation of Financial Statements: Presentation of Items of Other Comprehensive Income, applied retrospectively, require that an entity present separately the items of OCI that may be reclassified to profit or loss in the future from those that would never be reclassified to profit or loss. Consequently an entity that presents items of OCI before related tax effects will also have to allocate the aggregated tax amount between these categories.The amendments to IAS 1 did not have a material impact on these financial statements. (vii) IFRIC 20 Stripping Costs in the Production Phase of a Surface Mine issued by the IFRS Interpretations Committee, requires recognition of production stripping costs that improve access to ore to be mined in the future as a non-current asset if, and only if, all the following criteria are met: It is probable that future economic benefits will flow to the entity; The entity can identify the component of the ore body for which access has been improved; and The costs relating to the stripping activity associated with that component can be measured reliably. Subsequent to initial recognition, the life of the component will determine the period of depreciation; it will differ from the life of the mine unless the stripping activity improves access to the whole of the remaining ore body. The interpretation did not have a material impact on these financial statements. 3.MARKETABLE SECURITIES January 1 Fair value Adjustment to Fair value March 31 Fair Value For the three months ended March 31, 2013 Available-for-sale investments Venturi Ventures Inc. $
